         Case 1:19-cr-00734-WHP Document 121 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            ORDER OF JUDICIAL REMOVAL

        - against -                                  Criminal Docket No. 19 cr. 734 (WHP)

 ALEXANDER RIVERA

                     Defendant.
 – – – – – – – – – – – – – – – – – –X

       Upon the application of the United States of America, by Michael D. Longyear, Justin V.

Rodriguez, and Jacob Warren, Assistant United States Attorneys, Southern District of New York;

upon the Factual Allegations in Support of Judicial Removal; upon the consent of Alexander

Rivera, the defendant; and upon all prior proceedings and submissions in this matter; and full

consideration having been given to the matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of El Salvador.

       3.      The defendant entered the United States at an unknown place and time, without

               being admitted or paroled, or at a time or place other than as designated by the

               Attorney General.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of

               conspiracy to participate in a racketeering enterprise, specifically Mara Salvatrucha

               (“MS-13”), from at least in or about January 2019 up to and including in or about

               October 2019, in violation of Title 18, United States Code, Section 1962(d).

       5.      The maximum sentence for the violation of Title 18, United States Code, Section

               1962(d) is life imprisonment.
          Case 1:19-cr-00734-WHP Document 121 Filed 03/11/21 Page 2 of 2




         6.       The defendant is, and at time of sentencing will be, subject to removal pursuant to

                  Section 212(a)(6)(A)(i) of the Immigration and Nationality Act of 1952, as

                  amended (“INA”), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien who is present in the

                  United States without being admitted or paroled, or who arrived in the United States

                  at any time or place other than as designated by the Attorney General.

         7.       The defendant has waived his right to notice and a hearing under Section 238(c)

                  of the INA, 8 U.S.C. § 1228(c).

         8.       The defendant has waived the opportunity to pursue any and all forms of relief

                  and protection from removal.

         9.       The defendant has designated El Salvador as the country for removal pursuant to

                  Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

              WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to El Salvador.

Dated:        New York, New York
              _________________, 2020               ___________________________________
                                                    HONORABLE WILLIAM H. PAULEY III
              March 11, 2021                        UNITED STATES DISTRICT JUDGE
